UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): May 6, 2013 SYNERGY RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Colorado 001-35245 20-2835920 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 20203 Highway 60 Platteville, Colorado 80651 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code: (970) 737-1073 N/A (Former name or former address if changed since last report) Check appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below) o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On May 6, 2013, the Company posted a power point presentation, filed as Exhibit 99.1, on its website. Item 9.01. Financial Statements and Exhibits (d)Exhibits Number Description Power Point Presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SYNERGY RESOURCES CORPORATION Date:May 7, 2013 By: /s/Frank L. Jennings Frank L. Jennings, Principal Financial Officer
